Citation Nr: 1200265	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  00-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran had a hearing before the Board in February 2002 and the transcript is of record.

The Board originally denied this claim in May 2002.  Thereafter, the United States Court of Appeals for Veterans Claims (CAVC or the "Court") granted a joint motion for remand (JMR) in August 2002 vacating the May 2002 Board denial and remanding the claim for further development.

Thereafter, the Board remanded the claim in September 2003 and May 2007 to address the JMR and further develop the Veteran's claim.  The Board once again denied the Veteran's claim in a February 2008 Board decision.  The Veteran submitted missing personnel records in May 2008 and motioned to vacate the Board's denial.  In light of the missing personnel records, the Board granted the Veteran's motion and vacated the February 2008 denial in August 2008.  The claim was once again remanded in August 2008 to ensure the record was complete and to afford the Veteran a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

During the pendency of this appeal the Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  In this case, as will be discussed more thoroughly below, the record reasonably raises other mental disabilities that may be related to the Veteran's military history.  Accordingly, the Veteran's PTSD claim has been appropriately recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, this claim has a lengthy procedural history and, regrettably, the Board finds the claim is not currently ready for appellate review.

The Veteran originally claimed service connection for PTSD related to many stressors.  The Veteran claims he served as a chemical escort in the military where he had top secret missions transporting chemicals to various military bases, to include Thailand and Vietnam.  He claims on one of these missions, a fellow serviceman fell off a train and was dismembered.  The train backed up to find him, and the unit recovered the serviceman's multiple body parts.  The Veteran claims this incident, as well as incidents overseas, continue to haunt him.

The Veteran's service treatment records are silent as to any specific treatments or diagnoses for a psychiatric disorder.  The Veteran self-reported in January 1967, however, "occasional," "mild" nervousness where his hand would shake sometimes when shaving or eating.  At that time, no serious illness was found.

After service, the Veteran was first treated for anxiety and depression in 1998, three decades after service.  He was not diagnosed specifically with PTSD until 2000.

Throughout the time, the medical evidence has been inconsistent with regard to the Veteran's psychiatric diagnosis and the likely etiology.  The Board believes this to be in part due to the Veteran's inconsistent recollections of in-service events.  At times, the Veteran claims he saw the fellow serviceman fall off the train and saw the dismembered parts of the serviceman's body.  At other times, including under sworn testimony before the Board in February 2002, the Veteran claims he did not see the serviceman fall.  Indeed, in June 2010 the Veteran was afforded a VA examination and he told the examiner he did not even see any body parts when the train backed up to retrieve the body parts.

Objectively, the train accident has been confirmed and according to the Veteran's service treatment records, the Veteran was stationed in the same place at the time of the accident.  Although it is not objectively documented whether the Veteran was present at the time of the accident, the Board concedes the "train incident" as confirmed.  Personnel records also confirm the Veteran served as a chemical escort to, among other places, Thailand.  In-country service in Vietnam or any specific combat-type service, however, has not been confirmed.  Rather, the Veteran claims he merely conducted quick drop-offs of chemicals to station points and left the points immediately.  The Veteran has not claimed, nor does the evidence suggest, exposure to hostile forces.

In 1999 and 2000 the Veteran submitted private statements from Dr. Foster indicating the Veteran has depression, anxiety and PTSD as a result of his military service.  Dr. Foster did not provide any explanation or elaboration of these opinions.

The Veteran was provided an independent medical examination in September 2000 where the examiner diagnosed the Veteran with PTSD related to experiences in Vietnam.  The Veteran's claimed service in Vietnam, however, has not been objectively confirmed.

The Veteran was afforded a VA examination in June 2010 where the examiner found the Veteran did not meet the criteria for a PTSD diagnosis because, at that time, the Veteran denied seeing the serviceman fall off the train or seeing any body parts when the unit went back to retrieve the body.  Rather, the examiner diagnosed the Veteran with anxiety and depression not likely related to service because neither condition was diagnosed or treated in the military or for decades thereafter.

In contrast, the Veteran submitted a private psychiatric evaluation dated in November 2010 where the examiner diagnosed the Veteran with PTSD related to the in-service train incident.  The examiner indicated a review of the Veteran's military and post-military records.  The examiner further opined that the Veteran did see the serviceman's fall and dismemberment, but in any case it did not really matter whether the Veteran saw the dismemberment or retrieval of body parts.  Rather, the event by itself was traumatic enough to cause PTSD.  This is in stark contrast to the June 2010 examiner's opinion.

The Veteran's representative claims the June 2010 VA examination is inadequate because it was conducted without the review of the claims folder and based on allegedly "incorrect" facts, namely that the Veteran did not witness the serviceman's accident or the retrieval of body parts.  The Board disagrees.

The examiner did not have the claims file to review, but the examiner thoroughly reviewed the Veteran's ongoing treatment records as well as thoroughly interviewed the Veteran.  The examiner also accepted the in-service stressor as true in rendering the opinion.  At that time, the Veteran denied seeing the actual accident or any body parts retrieved.  The Veteran later told the November 2010 private examiner a different story, but in any case the Veteran's military records do not detail what the Veteran saw or did not see.  Accordingly, the claims folder would not have added anything to the VA examiner's review. 

The Board finds noteworthy, however, that both the private and VA examiners mention the Veteran's "ongoing" treatment at the VA medical system.  These records are not in the claims folder.  Indeed, no medical records other than these two examination reports are of record since 2000.  The claim must be remanded to ensure the file is complete.  See Bell v. Derwinski, 2 Vet. App. 611 (holding VA records are considered part of the record on appeal since they are within VA's constructive possession). 

The Board further notes the Veteran mentioned during his February 2002 hearing before the Board that he applied for Social Security Administration (SSA) disability benefits and supplemental income (SSI) benefits.  It does not appear any efforts were made to obtain these records, to the extent they exist.

Where VA has notice that the Veteran may be receiving disability benefits from the SSA, and records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA and SSI medical records in conjunction with any application or award for benefits, to the extent they exist.

In light of the missing evidence and the conflicting medical opinions with regard to the Veteran's current diagnosis and etiology, the Board finds a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for psychiatric complaints since 2000.  After securing the necessary release, the RO should obtain these records.  The RO should also obtain the Veteran's VA medical records from 2000 to the present, to the extent they exist.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.  

3.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination with a psychiatrist to ascertain whether the Veteran has PTSD, or any other psychiatric disability related to his military service.  The claims folder, to include a copy of this Remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in the Diagnostic and Statistical Manual of Mental Disorders-IV for diagnosis of PTSD and, if so, is there a link between the current symptoms and his military service.  

Based on the examination and review of the claims folder, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from PTSD or a psychiatric disorder that is related to service?

(b) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based; specifically, whether the "train incident" where a fellow serviceman fell and was dismembered (also resolving the conflicting medical evidence of whether the Veteran actually saw the incident and whether it matters if the Veteran actually saw the incident) is the stressor; and whether the alleged stressor found to be established by the record was sufficient to produce PTSD.

(c) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The physician should address the conflicting evidence to include the June 2010 VA examination and the November 2010 private psychiatric evaluation and provide a complete rationale for any opinion.

4.  Thereafter, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


